Exhibit 10.50



TIME VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION SECOND
AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:            
No. of Restricted Stock Units Granted:
Grant Date:                
Pursuant to the Insulet Corporation Second Amended and Restated 2007 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
Insulet Corporation (the “Company”) hereby grants a deferred stock award
consisting of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above. Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $0.001 per share (the “Stock”) of the Company, subject
to the restrictions and conditions set forth herein and in the Plan.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award. Any consideration due to
the Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.
2.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 3 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
3.Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
one-third on the first anniversary of the date of grant and one-third on each of
the second and third anniversaries of the date of grant, provided in each case
that the Grantee is then, and since the Grant Date has continuously been,
employed by the Company or its Subsidiaries. The Administrator may at any time
accelerate the vesting schedule specified in this Paragraph 3. Notwithstanding
the foregoing , if the Grantee voluntarily resigns or retires (as determined by
the Administrator) after being employed by the Company for at least five
continuous years and before the Restricted Stock Units have become fully vested,
then an additional one-third of the Restricted Stock Units will vest as of the
date of such retirement.
4.Termination of Employment. If the Grantee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated prior to the vesting or
termination of this Award, the following shall occur:
(a)Termination Due to Death or Disability. If the Grantee’s employment
terminates by reason of the Grantee’s death or disability (as determined by the
Administrator), this Award shall become fully vested on the date of such
employment termination.
(b)Termination for any reason other than Death or Disability. If the Grantee’s
employment with the Company and its Subsidiaries terminates for any reason other
than the Grantee’s death or disability prior to the satisfaction of the vesting
conditions set forth in Section 3 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.
(c)Termination in connection with a Sale Event. Notwithstanding Section 4(b)
above, if the Grantee’s employment with the Company or its Subsidiaries is
terminated by the Company without Cause or by the Grantee for Good Reason in
either case within 24 months after a Sale Event, this Award shall become fully
vested as of the date of such termination of employment.
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Grantee constituting a material
act of willful misconduct in connection with the performance of Grantee’s duties
to the Company, including, without limitation, misappropriation of funds or
property of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; or (ii) the




--------------------------------------------------------------------------------



commission by the Grantee of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Grantee that would
reasonably be expected to result in material injury to the Company or any of its
subsidiaries and affiliates if he were retained in his position; or (iii)
willful and deliberate material non-performance by the Grantee of his duties to
the Company (other than by reason of the Grantee’s physical or mental illness,
incapacity or disability) which has continued for more than 30 days following
written notice of such non-performance from the Company; or (iv) a breach by the
Grantee of any of the provisions contained any agreements between Grantee and
the Company relating to noncompetition, nonsolicitation, nondisclosure and/or
assignment of inventions; or (v) a material violation by the Grantee of the
Company’s employment policies which has continued following written notice of
such violation from the Company; or (vi) willful failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the willful inducement of others
to fail to cooperate or to produce documents or other materials in connection
with such investigation. For purposes of clauses (i), (iii) or (vi) hereof, no
act, or failure to act, on Grantee’s part shall be deemed “willful” unless done,
or omitted to be done, by the Grantee without reasonable belief that the
Grantee’s act or failure to act, was in the best interest of the Company and its
subsidiaries and affiliates.
For purposes of this Agreement, “Good Reason” shall mean that the Grantee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in
Grantee’s responsibilities, authority or duties; or (ii) a material reduction in
Grantee’s then current base salary except for across-the-board salary reductions
similarly affecting all or substantially all similarly situated employees; or
(iii) the relocation of the Company offices at which the Grantee is principally
employed to a location more than 30 miles from such offices. For purposes of
clause (i) hereof, a change in the reporting relationship, or a change in a
title will not, by itself, be sufficient to constitute a material diminution of
responsibilities, authority or duty. “Good Reason Process” shall mean: (i)
Grantee reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) Grantee notifies the Company in writing of the occurrence of the
Good Reason condition within 30 days of the occurrence of such condition; (iii)
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) Grantee terminates his
employment within 30 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.
The Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.
5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units credited to the Grantee that have vested pursuant to Section 3 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares, including voting and
dividend rights, and such shares of Stock shall not be restricted by the
provisions hereof.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.



--------------------------------------------------------------------------------



11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
13.Clawback. The Grantee agrees and acknowledges that the entire Award, whether
or not vested or exercised, is subject to the terms and provisions of the
Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.


 
 
INSULET COPRORATION
 
 
 
 
 
 
 
 
By: Patrick J. Sullivan
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
Grantee Name:
 
 
Grantee Acceptance Date:
 
 
 




--------------------------------------------------------------------------------





Appendix
Country specific terms and conditions for non-US Participants
This Appendix includes additional terms and conditions that govern the Award
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and this Agreement.


UNITED KINGDOM


Tax Obligations.  The following provisions supplement Section 7 of the
Agreement:


If payment or withholding of the applicable income tax (including the Employer’s
NIC Liability, as defined below) is not made within ninety (90) days of the
event giving rise to such liability to tax (the “Due Date”) or such other period
specified in section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 ("ITEPA"), the amount of any uncollected income tax will constitute a
loan owed by Grantee to the relevant employer entity ("Employer"), effective on
the Due Date. Grantee agrees that the loan will bear interest at the
then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in Section 7
of the Agreement and Section 15 of the Plan.


Notwithstanding the foregoing, if Grantee is a director or executive officer of
the Company (within the meaning of Paragraph 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Grantee will not be eligible for such a loan
to cover the income taxes. In the event that Grantee is such a director or
executive officer and the income taxes are not collected from or paid by Grantee
by the Due Date, the amount of any uncollected income taxes will constitute a
benefit to Grantee on which additional income tax and national insurance
contributions (including the Employer’s NIC Liability, as defined below) will be
payable. Grantee will be responsible for reporting and paying any income tax and
national insurance contributions (including the Employer’s Liability, as defined
below) due on this additional benefit directly to HMRC under the self-assessment
regime.


The Grantee irrevocably agrees to indemnify and keep indemnified the Company
and/or the Employer for any liability in relation to income tax under the U.K.
Pay As You Earn system, including Employer's NIC Liability in respect of the
vesting of the Award (or any part thereof), the acquisition and disposal of any
shares of Stock.


Joint Election.  As a condition of Grantee’s participation in the Plan and the
vesting of the Award, Grantee agrees to accept any liability for secondary
Class 1 national insurance contributions which may be payable by the Company
and/or the Employer in connection with the vesting of the Award and acquisition
of shares of Stock (the “Employer’s NIC Liability”). Without prejudice to the
foregoing, if requested to do so by the Employer, Grantee agrees to enter into a
joint election with the Company and the Employer, the form of such joint
election being formally approved by HMRC (the “Joint Election”), and any other
required consent or elections. Grantee further agrees to enter into such other
Joint Elections as may be required between Grantee and any successor to the
Company and/or the Employer. Grantee further agrees that the Company and/or the
Employer may collect the Employer’s NIC Liability from Grantee by any of the
means set forth in Section 7 of the Agreement and Section 15 of the Plan.


If, having been requested to enter into the Joint Election by the Employer, the
Grantee does not enter into such Joint Election prior to the vesting of the
Award (or any part thereof), Grantee will forfeit the Award and any Stock will
be returned to the Company at no cost to the Company, without any liability to
the Company and/or the Employer.





